Exhibit 16 December 12, 2012 Office of the Chief Accountant Securities and Exchange Commission treet, N. E. Washington, D.C. 20549 Ladies and Gentlemen: On December 7, 2012 we were informed that our appointment as principal accountants for First PacTrust Bancorp, Inc. (“the Company”) was terminated.We have read the statements included under Item 4.01 of the Form 8-K filed by the Company and dated December 11, 2012, and we agree with such statements, except that we are not in a position to agree or disagree that the Company engaged KPMG LLP as the principal accountant to audit the Company’s consolidated financial statements or that the decision to change accountants was approved by the Audit Committee of the Company’s Board of Directors. /s/ Crowe Horwath LLP Crowe Horwath LLP San Francisco, CA cc: Mr. Robb Evans Audit Committee Chairman First PacTrust Bancorp, Inc. 18500 Von Karman Avenue Suite 1100 Irvine, CA 92612
